Citation Nr: 1206316	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a head injury/concussion.

2.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from September 1976 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening previously denied claims for service connection for residuals of a head injury and a lumbar spine disorder.  

Although the RO declined to reopen service connection for residuals of a head injury and service connection for a lumbar spine disorder in the April 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The Veteran requested a Board personal hearing in September 2008.  Because the Veteran withdrew the hearing request in February 2009, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The matter of entitlement to service connection for residuals of a head injury, based on de novo review, is being REMANDED to the RO through the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  A final November 1986 Board decision denied service connection for residuals of a head injury, finding no current disability.

2.  A final July 1990 Board decision denied service connection for a lumbar spine disorder, finding that a lumbar spine disorder was not shown in service and there was no current lumbar spine disability.  

3.  An unappealed January 2001 RO decision denied reopening of service connection for a lumbar spine disorder, finding that the additional evidence since the July 1990 prior final decision did not show that the Veteran received treatment in service for a lumbar spine disorder; and denied reopening of service connection for residuals of a head injury, finding that the additional evidence since the November 1986 prior final decision did not show that residuals of a head injury were incurred in or aggravated by service.

4.  An unappealed February 2006 RO decision denied reopening of service connection for a lumbar spine disorder and residuals of a head injury, finding that that the additional evidence since the January 2001 prior final decision did not show residuals of a head injury or a lumbar spine disorder were incurred in or aggravated by service.

5.  The evidence associated with the claims file subsequent to the February 2006 RO decision regarding the claim for service connection for residuals of a head injury relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

6.  The evidence associated with the claims file subsequent to the February 2006 RO decision regarding the claim for service connection for a lumbar spine disorder is cumulative, or does not relate to an unestablished fact necessary to substantiate the claim to raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The February 2006 RO decision that denied reopening of service connection for residuals of a head injury and a lumbar spine disorder became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence not having been received, the claim of service connection for a lumbar spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence having been received, service connection for residuals of a head injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  An October 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claims.

New and Material Evidence - Legal Criteria

In a final November 1986 decision, the Board denied the Veteran's claim for service connection for residuals of a head injury.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  In a final July 1990 decision, the Board denied the Veteran's claim for service connection for a lumbar spine disorder.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.

In February 1998, the Veteran filed a claim to reopen service connection for a lumbar spine disorder and residuals of a head injury.  A January 2001 decision denied the claim to reopen service connection for a lumbar spine disorder, finding that the additional evidence since the July 1990 prior final decision did not show that the Veteran's lumbar spine disorder was incurred in or aggravated by service.  The January 2001 decision also denied the claim to reopen service connection for residuals of a head injury, finding that the additional evidence since the November 1986 prior final decision did not show residuals of a head injury were incurred in or aggravated by service.  The Veteran was properly notified of the January 2001 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In April 2005, the Veteran filed a claim to reopen service connection for residuals of a head injury and a lumbar spine disorder.  A February 2006 RO decision denied the claims to reopen, finding that the additional evidence since the January 2001 prior final decision did not show that residuals of a head injury or a lumbar spine disorder were incurred in or aggravated by service.  The Veteran was properly notified of the February 2006 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Service Connection for Lumbar Spine Disorder

An unappealed February 2006 RO decision denied reopening of service connection for a lumbar spine disorder, finding that the additional evidence since the January 2001 prior final decision did not show that residuals of a lumbar spine disorder were incurred in or aggravated by service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's lumbar spine disorder was related to service.  

The evidence of record at the time of the February 2006 RO decision included statements from the Veteran and post-service VA and private medical records which cover a period through 2006.  Service treatment records were negative for complaints, diagnosis, or treatment for a lumbar spine disorder.  A September 1984 VA examination report reflected that the Veteran was recently involved in a motorcycle accident and reflected a little bit of tenderness in the L-5 to L-6 area of the lumbar spine.  A February 1998 VA medical examination report reflected no major physical or medical problems.  VA treatment records dated from 
January 1998 to July 2000 were negative for diagnosis or treatment for a lumbar spine disorder.  

In support of the current application to reopen service connection for a lumbar spine disorder, the Veteran submitted private treatment records dated from February to August 2006 that did not reflect any complaints or treatment for a lumbar spine disorder.  In a September 2006 private psychiatric examination, the Veteran reported "back problems."  In a July 2007 statement, the Veteran wrote that his lower back injury was due to a fall in service and also due to a motorcycle wreck.  In the December 2007 VA scars examination, the Veteran did not report a lumbar spine disorder or lumbar spine disorder symptoms.  In an October 2009 statement, the Veteran's representative wrote that the lumbar spine disorder originated from an injury in service.

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA treatment records from February to August 2006, the September 2006 private psychiatric examination report, and the December 2007 VA scars examination report are new, but do not provide a nexus of the current lumbar spine disorder to active service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  

The Board finds that VA treatment records from February to August 2006 and the December 2007 VA scars examination were negative for complaints, diagnosis, or treatment for a lumbar spine disorder or lumbar spine disorder symptoms.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim).  The Veteran and his representative have also contended that the Veteran's lumbar spine disorder is related to a fall in service.  The statements made by the Veteran and his representative concerning causation are duplicative of statements made earlier by the Veteran.  Also, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, none of the evidence received since the February 2006 RO decision constitutes competent evidence tending to show that the Veteran's current lumbar spine disorder is related to active service, either by nexus opinion or by continuity of symptomatology.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.  Accordingly, the evidence received since the most recent final denial of the claim in February 2006 is not new and material, and 
reopening of the claim for service connection for a lumbar spine disorder is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence - Service Connection for Residuals of a Head Injury

In an unappealed February 2006 RO decision, the RO denied reopening of service connection for residuals of a head injury, finding that the additional evidence did not show that the Veteran's residuals of a head injury were related to active service.  Because this decision was not appealed, it became final.  As such, to reopen the claim, new and material evidence must be received that tends to show that the Veteran's residuals of a head injury were related to service.  

The evidence of record at the time of the February 2006 RO decision included statements from the Veteran and post-service VA and private medical records which cover a period through 2006.  A September 1984 VA examination report reflected a scar on the midline of the Veteran's hairline on the head and reported a basilar skull fracture when the Veteran fell down a set of stairs in service.  VA treatment records dated from January 1998 to June 2000 were negative for complaints, treatment, or diagnosis for residuals of a head injury.  A June 2000 VA treatment record reflected a normal unenhanced cranial CT scan.  

Briefly reviewing the evidence received since the February 2006 RO decision, in a December 2007 VA scars examination report, the VA examiner diagnosed status post trauma to forehead from the fall in service.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the December 2007 VA diagnosis indicated that the Veteran had residuals of trauma to the forehead from a fall in service.  

Based on this additional evidence, the Board finds that the evidence received since the February 2006 RO decision regarding the Veteran's claim for service connection for residuals of a head injury is new and material, as it relates to an unestablished fact that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for residuals of a head injury must be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a lumbar spine disorder is denied.

The appeal to reopen service connection for residuals of a head injury is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for residuals of a head injury.  Specifically, the Veteran should be given an additional VA medical examination to determine the nature and etiology of any current residuals of a head injury.

The Veteran asserts that he sustained a head injury in July 1977 in service when he fell down a flight of stairs.  He contends that he lost consciousness for a brief period.

The medical evidence of record shows that the Veteran may have a post concussive syndrome.  In the December 2007 VA scars examination report, the VA examiner diagnosed status post trauma to the forehead from the fall in service.  It is not clear from the medical evidence whether the Veteran currently has residuals of a head injury to include traumatic brain injury (TBI).

VA regulations regarding the handling of TBI claims were revised in 
September 2008.  See 38 CFR § 4.124a; 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In October 2008 VA also revised the TBI examination guidelines.  Indeed, the revised regulations provide for three main areas of dysfunction that may result from a TBI and have profound effects on functioning, including cognitive, emotional/behavioral, and physical dysfunction, each of which may require evaluation.  See 38 C.F.R. § 4.124a , DC 8045 (2011).  In light of the recharacterization of the issue on appeal and the evidence of an in-service head injury, a VA TBI examination is necessary in order to fairly decide the Veteran's claim.  38 C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 08-36; Training Letter 
09-01; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The most recent VA treatment records in the claims file are dated in March 2005.  Because the Veteran has indicated that he has continued to receive regular treatment for residuals of a head injury since that time, there are likely additional VA treatment records potentially relevant to the claim that are outstanding.  Because these may include records that are potentially relevant to the Veteran's claim for service connection for residuals of a head injury, they should be obtained.  
38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also finds that the Veteran's service treatment records (STRs) have been found to be unavailable.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, in a December 2005 memorandum, VA indicated that all procedures to obtain missing service treatment records had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in a December 2005 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that he submit any documents in his possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, 
and there is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2011).

Accordingly, the reopened issue of service connection for residuals of a head injury is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VA Medical Center in Big Spring, Texas, dated from April 2005 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  The RO/AMC should schedule the Veteran for a VA compensation examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained in service.  The Veteran may need to be scheduled for multiple examinations to examine each area of dysfunction that may have resulted from the in-service fall.

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.  

Based upon a review of all the record, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

a. The examiner is specifically requested to identify all residual symptoms and disabilities (including all subjective complaints) that are determined to be related to the in-service fall reported by the Veteran. 

b. The examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) or unlikely (a probability less than 50 percent) that the Veteran's claimed impairment and current symptomatology are related to a TBI incurred during service. 

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claim for service connection for residuals of a head injury should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


